Citation Nr: 0807061	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  02-04 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
degenerative disc disease of the cervical spine.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1978 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in September 2001, of the 
Montgomery, Alabama, Department of Veterans' Affairs (VA), 
Regional Office (RO). 

In a decision, promulgated in January 2006, the Board, in 
part, granted the veteran's claim for increase for 
degenerative disc disease of the cervical spine, and assigned 
a 20 percent rating.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2007, the parties, the veteran, who 
was then represented by counsel, and the Secretary of VA 
filed a Joint Motion for Partial Remand of the Board's 
decision. 

In an Order, dated in July 2007, the Court granted the Joint 
Motion for Partial Remand and vacated and remanded the claim 
for an initial rating higher than 20 percent for degenerative 
disc disease of the cervical spine for compliance with the 
instructions in the Joint Motion for Partial Remand.  

Copies of the Joint Motion for Partial Remand and the Court's 
Order are in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the Joint Motion, the parties agreed that the Board failed 
to address evidence of a neurological deficit in the report 
of VA orthopedic examination in March 2004, resulting in a 
failure to provide adequate reasons and bases for its 
findings and conclusions.  

As the evidence of record is insufficient to rate any 
objective neurological abnormality, the case is REMANDED for 
the following action:

1. Ensure VCAA compliance with Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. 
App. Jan. 30, 2008). 

2. Schedule the veteran for a VA 
neurological examination to include: 

a. Range of motion of the cervical 
spine; any functional impairment 
due to pain, incoordination, 
weakened movement, or excess 
fatigability, expressed in terms 
of additional degrees of 
limitation of motion; and any 
additional limitation of motion 
due to repeated use or during 
flare-ups; 

b. Electromyography and nerve 
conduction tests of the right and 
left upper extremities; and,

c. The frequency and duration of 
any incapacitating episodes 
necessitating bed rest and 
treatment by a physician.  

If there is any objective neurological 
abnormality, the examiner is asked to 
identify the nerve involved and to 
determine whether the neurological 
abnormality results in mild, moderate, 
or severe incomplete paralysis of the 
affected nerve or complete paralysis.  



Also the examiner is asked to comment 
on the clinical significance of the 
finding of diminished sensation in the 
right sixth cervical dermatome on VA 
orthopedic examination in March 2004. 

The claims folder must be made 
available to the examiner for review. 

3. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

